Citation Nr: 1208069	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  09-03 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from July 1988 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

A.  Bilateral Hearing Loss

In February 2009, the Veteran submitted a substantive appeal with respect to his claim of entitlement to service connection for bilateral hearing loss.  In November 2011, the Veteran's representative submitted a statement requesting the withdrawal of the Veteran's claim; a request that was reiterated in a December 2011 informal hearing presentation to the Board.

Generally, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the veteran personally without the express written consent of the veteran.  38 C.F.R. 
§ 20.204(c).

Given that the Veteran submitted the February 2009 substantive appeal, his express written consent is required to withdraw the claim of entitlement to service connection for bilateral hearing loss.  However, neither the November 2011 statement nor the December 2011 informal hearing presentation was accompanied by the Veteran's express written consent to withdraw this claim.  Although it appears that the representative was acting on the Veteran's behalf, the regulations require the Veteran's express written consent.  Consequently, the Board finds that a remand is warranted in order to obtain clarification from the Veteran.

B.  Tinnitus

In February 2006, the Veteran submitted claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Both of these claims were denied in a July 2007 rating decision.  In September 2007, the Veteran submitted a notice of disagreement wherein he complained of both bilateral hearing loss and ringing in his ears consequent to claimed inservice noise exposure.  The Board accepts the September 2007 submission as a timely notice of disagreement with respect to both of the Veteran's February 2006 service connection claims.  38 C.F.R. §§ 20.201, 20.302 (2011).

Although the RO addressed the Veteran's service connection claim for bilateral hearing loss in a January 2009 statement of the case, the RO has not issued a statement of the case in response to the September 2007 notice of disagreement with respect to the Veteran's claim of entitlement to service connection for tinnitus.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).  As such, the Board must remand this claim in order for the RO to issue a statement of the case and to give the Veteran an opportunity to perfect an appeal of such claim by submitting a timely substantive appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran in order to obtain clarification as to whether he wishes to withdraw his claim of entitlement to service connection for bilateral hearing loss.  The RO must inform the Veteran that, if he wishes to withdraw this claim, he must submit express written consent to do so. 

2.  If the Veteran expresses a desire to continue his appeal as to the issue of entitlement to service connection for bilateral hearing loss, the claim must be remitted to the Board for a review on the merits.  If the Veteran submits express written consent to withdraw his appeal as to this issue, the claim must be remitted to the Board in order to effectuate that withdrawal.

3.  The RO must issue the Veteran a statement of the case and notification of his appellate rights with respect to the issue of entitlement to service connection for tinnitus.  See 38 C.F.R. §§ 19.29, 19.30 (2011).  The RO must inform the Veteran that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202.  If the Veteran perfects an appeal, it must be certified to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

